Citation Nr: 1206594	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of back strain and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Monte C. Phillips, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from March 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran also requested a Travel Board hearing, which was duly scheduled for January 2010.  He contacted the RO and indicated he would not report and has not since requested that it be rescheduled.  As such, his request for a Board hearing is deemed withdrawn. 

The merits of the Veteran's back disability claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2004 rating decision that denied service connection for residuals of back strain on the basis that there has been no new and material evidence submitted; the Veteran was notified of this determination but did not appeal.  

2.  Evidence added to the record since the final January 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of back strain.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying reopening of a claim for service connection for residuals of back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for residuals of back strain has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for low back disability and remands the issue for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

In an August 1973 rating decision, the RO denied service connection for residuals of a back strain finding no diagnosis on the last examination.  The RO provided the Veteran with notice of the rating decision and of his appeal rights in August 1973.  The Veteran submitted a claim to reopen in July 2003.  In January 2004, the RO confirmed the earlier denial in August 1973.  A notice of disagreement was not filed nor was new and material evidence received within one year, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen in April 2006.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the January 2004 rating decision included the Veteran's service treatment records (STRs).  STRs showed a November 1971 complaint of back pain after heavy lifting.  The diagnosis was muscle spasm.  In June 1972, the Veteran complained of pain in his lower back after he fell out of a truck one year prior.  The impression was chronic low back strain.  An August 1973 VA examination found no diagnosis of a low back disorder.  VA medical records dating from March 1997 to July 2003 show no complaints of, treatment for, or a diagnosis of a low back condition.  

The evidence submitted since the January 2004 rating decision denying reopening includes VA medical records showing complaints of and treatment for low back pain.  Diagnoses include spondylolisthesis, spinal stenosis of the lumbar region, and an MRI revealed moderately narrowed canal at L4-5 with minimal foraminal stenosis.  In a May 2009 statement, the Veteran also indicated that since his discharge in 1972, he has been seen for his back and other orthopedic problems.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The evidence in the VA medical records constitute new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for residuals of back strain is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for residuals of back strain, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination but service treatment records include references to relevant symptoms, in May 2009 the Veteran has reported continuity of symptomatology and VA records show the Veteran has been treated for his low back.  The Veteran should thus be accorded a VA examination to address the etiology of any low back disorder present. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records dating not already of record, and all medical treatment records pertaining to the Veteran dating from March 3, 2009.  In a May 2009 statement, the Veteran indicated that he had medical records from private practitioners.  The Veteran should be asked to identify any other outstanding records pertaining to his low back disorder.  

Accordingly, the case is REMANDED for the following action: 

1.  Notify the Veteran that he may submit lay statement from individuals who have first-hand knowledge and/or who were contemporaneously informed of his low back  symptoms since service, to include a possible relationship to active military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Ask the Veteran to provide or identify any medical records pertaining to his low back disorder that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

3.  Associate with the claims file VA medical records from the VA Medical Center dating from March 3, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

4.  Then schedule the Veteran for an examination with regard to his claim for back disability.  The claims folder must be made available and reviewed by the examiner.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to opine as to whether it is at least as likely as not that any back disability found to be present is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report of a continuity of low back symptoms since service.  

The examiner must provide a rationale in support of all opinions, which should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


